Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered November 6, 1992, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him, as a juvenile offender, to a term of 9 years to life, unanimously affirmed.
Like the petitioner in Matter of Oliver v Justices of N. Y. Supreme Ct. (36 NY2d 53), the defendant herein had been indicted for murder and had successfully requested a charge of manslaughter as a lesser-included offense to a jury that eventually announced itself "hopelessly deadlocked”. Contrary to defendant’s contention, the court is not obligated to inquire of the jury whether it reached a partial verdict in the absence of an indication that the jury wishes to return such a verdict. The absence of a partial verdict is fatal to defendant’s contention that since the jury reportedly had unanimously determined to acquit on the higher count, retrial on the higher count constitutes double jeopardy (Matter of Oliver v Justices of N. Y. Supreme Ct., 36 NY2d 53, supra). Concur—Murphy, P. J., Ellerin, Ross, Nardelli and Williams, JJ.